Name: Commission Regulation (EC) No 3238/94 of 21 December 1994 providing for the determination and the administration of the variable component for certain goods originating in Poland, Hungary, Romania, Bulgaria, the Czech Republic, the Slovak Republic, Lilthuania, Latvia and Estonia resulting from the processing of agricultural products referred to in the Annexes of Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  trade;  Europe
 Date Published: nan

 No L 338/30 28 . 12. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 3238/94 of 21 December 1994 providing for the determination and the administration of the variable component for certain goods originating in Poland, Hungary, Romania, Bulgaria, the Czech Republic, the Slovak Republic, Lilthuania, Latvia and Estonia resulting from the processing of agricultural products referred to in the Annexes of Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, within the limit of quotas fixed in Annex II to the same Protocol : Whereas Protocol 3 of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech Republic of the other part (6), on trade and related matters provides that account shall be taken of the measures adopted pursuant to Article 14 of the Interim Agreement ; whereas the said measures provide in parti ­ cular for a levy reduction applicable to milk powder, butter and barley ; that in consequence reductions in the variable components are provided for certain goods referred to in Table I of the Annex to the said Protocol within the limit of quotas fixed in Article 1 to Council Regulation (EC) No 315/94 Q ; Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 3448/93 of 6 December 1993, laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular in the second paragraph of Article 7 thereof, Whereas Protocol 3 of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland of the other part (2), provides for reductions in the variable compo ­ nents for certain goods referred to in Annex II to the said Protocol within the limit of quotas fixed in Annex I to the same Protocol : Whereas Protocol 3 of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Slovak Republic of the other part (8), on trade and related matters provides that account shall be taken of the measures adopted pursuant to Article 14 of the Interim Agreement ; whereas the said measures provide in par ­ ticular for a levy reduction applicable to milk powder, butter and barley ; that in consequence reductions in the variable components are provided for certain goods referred to in Table I of the Annex to the said Protocol within the limit of quotas fixed in Article 1 to Council Regulation (EC) No 316/94 (9); Whereas Protocol 3 of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary of the other part (3), provides for reductions in the variable compo ­ nents for certain goods referred to in Annex II to the said Protocol within the limit of quotas fixed in Annex I to the same Protocol : Whereas Protocol 3 of the Interim Agreement between the European Community and the European Coal and Steel Community, of the one part, and the Republic of Romania of the other part (4), on trade and related matters provides for reductions in the variable components for certain goods referred to in Annex A to the said Protocol within the limit of quotas fixed in Annex B to the same Protocol : Whereas Protocol 2 of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the Euro ­ pean Coal and Steel Community, of the one part, and the Republic of Lithuania of the other part(' °), provides for reductions in the variable components for certain goods referred to in Annex 1 to the said Protocol within the limit of quotas fixed in Annex 2 to the same Protocol ;Whereas Protocol 3 of the Interim Agreement between the European Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria of the other part (*), on trade and related matters provides for reductions in the variable components for certain goods referred to in Annex I to said Protocol Whereas Protocol 2 of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the Euro ­ (') OJ No L 318 , 20. 12. 1993, p. 18 . (2) OJ No L 348 , 31 . 12. 1993, p. 2 . (3) OJ No L 347, 31 . 12. 1993, p. 2 . (4) OJ No L 81 , 2 . 4 . 1993 , p. 2. ( s) OJ No L 323 , 23. 12. 1993 , p. 1 . (6) OJ No L 115, 30. 4. 1992, p. 1 . 0 OJ No L 41 , 12. 2. 1994, p. 12 . (8) OJ No L 115, 30. 4. 1992, p. 1 . 0 OJ No L 41 , 12. 2. 1994, p. 15 . ( 10) Not yet published in the Official Journal . 28. 12. 94 Official Journal of the European Communities No L 338/31 Slovak Republic, Lithuania, Latvia and Estonia which are listed in Annexes I, II, III , IV, V, VI, VII, VIII and IX to this Regulation shall be subject to a reduced variable component determined in accordance with Article 2, within the limits of the annual quotas and under the conditions set out in those Annexes. 2. For the purposes of this Regulation, 'originating goods' means goods meeting the conditions established by Protocol 4 of the European Agreement and Interim Agreement between the European Communities, of the one part, and respectively Poland, Hungary, Romania, Bulgaria, the Czech Republic and the Slovak Republic, of the other part, and by Protocol 3 attached to the Agree ­ ments with Lithuania, Latvia and Estonia. pean Coal and Steel Community, of the one part, and the Republic of Latvia of the other part ('), provides for reduc ­ tions in the variable components for certain goods referred to in Annex 1 to the said Protocol within the limit of quotas fixed in Annex 2 to the same Protocol ; Whereas Protocol 2 of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the Euro ­ pean Coal and Steel Community, of the one part, and the Republic of Estonia of the other part (2), provides for reductions in the variable components for certain goods referred to in Annex 1 to the said Protocol within the limit of quotas fixed in Annex 2 to the same Protocol ; Whereas the decision for the opening of Community quotas should be taken by the Community, in the execu ­ tion of its international obligations, in the case of the goods listed in Annexes I, II, III, IV, V, VI, VII, VIII and IX to this Regulation ; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the charges laid down for the quotas are applied to all imports of the goods in question into all Member States until the quotas are exhausted ; that, to ensure the effi ­ cient common administration of these quotas, there are no obstacles to authorizing the Member States to draw from the quota-volumes the necessary quantities corres ­ ponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these tariff measures may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, Article 2 The reduced variable components applicable from 1 January to 30 June 1995 shall be calculated as follows : (a) Hungary, Romania, Bulgaria, Poland, the Czech Repu ­ blic, the Slovak Republic : the difference, established in accordance with Article 3 (2) of Regulation (EC) No 3448/93 between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 30 % . However, the diffe ­ rences established, for common wheat, as far as Hungary, Romania and Bulgaria are concerned ; for the basic products falling within Chapter 4 of the combined nomenclature, as far as Poland, the Czech Republic and the Slovak Republic are concerned, shall be reduced by 60 % . (b) Lithuania, Latvia, Estonia : the difference, established in accordance with Article 3 (2) of Regulation (EC) No 3448/93 between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 10 % ; however, the diffe ­ rences established for the basic products falling within Chapter 4 of the combined nomenclature shall be reduced by 20 % . (c) the amounts thus obtained shall apply to the quantities of basic products considered to have been used in the manufacture of the goods concerned in accordance with Article 13 (2) of Regulation (EC) No 3448/93 . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 30 June 1995, goods originating in Poland, Hungary, Romania, the Czech Republic, the Article 3 The variable components to be applied to those goods which are mentioned in Annex B to Regulation (EC) No 3448/93 but not mentioned in, respectively, Annexes I, II , III , IV, V, VI, VII, VIII and IX to this Regulation, and to those goods which are mentioned in the said Annexes in amounts exceeding the quotas laid down in them, shall be those which are established by direct application of Article 4 (4) of Regulation (EC) No 3448/93 . (') Not yet published in the Official Journal . (2) Not yet published in the Official Journal . No L 338/32 Official Journal of the European Communities 28 . 12. 94 Article 4 1 . The tariff quota referred to in Article 1 shall be administered by the Commission, which may take all appropriate measures in order to ensure efficient adminis ­ tration thereof. 2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs authorities, the Member State concerned shall , by noti ­ fying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawing shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible. 4. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis. The Commission shall inform the Member States of the drawings made. Article 5 This Regulation shall enter into force on 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Martin BANGEMANN Member of the Commission 28 . 12. 94 Official Journal of the European Communities No L 338/33 ANNEX I POLAND Order No CN code Description 1995 quota(tonnes) Preference 09.5401 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other 14 MOBR fermented or acidified milk and cream, whether or not concen ­ trated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit or cocoa to 0403 10 99 0403 90 71  Other, flavoured or containing added fruit or cocoa to 0403 90 99 09.5403 ex 1704 Sugar confectionery (including white chocolate), not containing 3 850 MOBR cocoa : 1704 10  Chewing gum, whether or not sugar-coated 1704 90 30  White chocolate 1704 90 55  Throat pastilles and cough drops 09.5405 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding 330 MOBR stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 09.5407 1903 Tapioca and substitutes therefor, prepared from starch in the 37 MOBR form of flakes, grains, pearls, sittings or similar forms 09.5409 2001 90 40 Yams, sweet potatoes and similar edible parts of plants con- 22 MOBR 2008 99 91 taining 5 % or more by weight of starch, prepared or preserved by vinegar or aceite acid or otherwise prepared or preserved, not containing added sugar or added spirit 2004 10 92 Potatoes in the form or flour, meal or flakes, prepared or 2005 20 10 preserved otherwise than by vinegar or acetic acid 09.5411 2101 10 99 Preparations with a basis of extracts , essences and concentrates 14 MOBR of coffee or with a basis of coffee, other than, those of CN code 2101 10 91 2101 20 90 Extracts, essences and concentrates of tea or mate and prepara ­ tions with a basis of these extracts, Or with a basis of tea or mate, other than those of CN code 2101 20 10 09.5413 2101 30 19 Roasted coffee substitutes excluding roasted chicory 280 MOBR 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 09.5415 2106 90 10 Cheese fondues 500 MOBR No L 338/34 Official Journal of the European Communities 28 . 12. 94 ANNEX II HUNGARY Duty to be appliedOrderNo CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) 0 + MOBR 0 + MOBR 0 3,3 0 + MOBR MAX 23 0 + MOBR MAX 18 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 2,2 1,6 1,8 09.5209 0710 40 6 300 0711 90 30 09.5211 1519 12 00 380 1519 20 00 09.5213 1704 10 11 3 150 1704 10 19 1704 10 91    Pastes, including marzipan, in immediate packing of a net content of 1 kg or more : 1704 10 99     Sugar fondant : 1704 90 30 170490 51*11      Containing less than 70% by weight (including invert sugar expressed as sucrose) 170490 51*19      Containing 70% or more by weight (including invert sugar expressed as sucrose) 1704 90 51*90 Other 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81     Other : 1704 90 99*10 _____ Containing less than 70% by weight (including invert sugar expressed as sucrose) 1704 90 99*90 _____ Containing 70% or more by weight (including invert sugar expressed as sucrose) 09.5215 1803 710 09.5217 1804 00 00 1 150 09.5219 1805 00 00 32 09.5221 Chocolate and other food preparations containing cocoa : 1 580  cocoa powder, containing added sugar or other sweete ­ ning matter :   Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose : 28. 12. 94 Official Journal of the European Communities No L 338/35 Order No CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) Duty to be applied 09.5221 (cont'd) 1806 10 10*11 1806 10 10*19 1806 10 10*91 1806 10 10*99 1806 10 30*10 1806 10 30*90 1806 10 90*10 1806 10 90*90 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80*10 1806 20 80*90 1806 20 95*10 1806 20 95*90 1806 31 1806 32 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60*10 1806 90 60*90 1806 90 70 1806 90 90*11 1806 90 90*91 1806 90 90*19 1806 90 90*99     Not otherwise sweetened than by the addition of sucrose Other Other :     Not otherwise sweetened than by the addition of sucrose Other   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose :    Not otherwise sweetened than by the addition of sucrose Other   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose :    Not otherwise sweetened than by the addition of sucrose Other  Other :   Spreads containing cocoa :    In immediate packings of a net capacity of 1 kg or less Other : Other :      Containing less than 70 % by weight of sucrose 0 4 0 + MO BR 0 + MOBR 0 + MOBR 0 + MOBR 0 -I- MOBR 0 + MOBR 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOB MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR 0 + MOBR MAX 27 + AD S/Z 0 + MOB MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 4- MOBR MAX 27 + AD S/Z 0 + MOBR MAX 27 + AD S/Z 0 + MOBR " MAX 27 + AD S/Z No L 338/36 Official Journal of the European Communities 28 . 12. 94 Order No CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) Duty to be applied 09.5223 1901 10 10 14 0 + MOBR 09.5225 1901 20 780 0 + MOBR 09.5227 1901 90 11 Other 1 490 0 + MOBR 1901 90 19   Other :    Preparations based on flour of leguminous vege ­ tables in the form of sun-died discs of dough, known as 'papad' : 1901 90 90*12     Containing cocoa : 0 4- MOBR      Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*14 Other 0 -I- MOBR Other : 1901 90 90*16      Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 9090*18 Other 0 + MOBR    Crushed maize, grains, pressure cooked in water, containing a salt, intended for use as interme ­ diary products in the manufacture of cornflakes and similar preparations :     Containing cocoa : 1901 9090*21      Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 9090*23 Other 0 + MOBR    Other : 1901 90 90*27     Whether or not containing less than 1,5% 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 9090*29 Other 0 + MOBR    Preparations for dietetic or culinary purposes :     Containing cocoa : 1901 90 90*61      Whether or not containing less than 1 ,5 % 0 -I- MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 9090*63 Other 0 + MOBR Other : 1901 9090*65      Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 28. 12. 94 Official Journal of the European Communities No L 338/37 Order No CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) Duty to be applied 09.5227 1901 90 90*67 Other 0 + MOBR (cont 'd) 1901 90 90*71 0 + MOBR to 1901 90 90*77 1901 90 90*93     Containing cocoa : 0 + MOBR     Whether or not containing less than 1,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight : 1901 90 90*95 Other O + MOBR 1901 90 90*97 Other :      Whether or not containing less than 1 ,5 % 0 + MOBR by weight of milk with a starch or flour content of 50 % or more, but less than 75 % by weight 1901 90 90*99 Other : Tapioca and substitutes therefor prepared from starch, in 0 + MOBR the form of flakes, grains, pearls, sittings or in similar forms 09.5228 190211 330 0 + MOBR 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 09.5229 1903 00 00*10  Tapioca and sago substitutes from potato starches 37 0 + MOBR 1903 00 00*90 - Other 09.5231 1904 10 120 0 + MOBR 1904 90 10 O + MOBR 1904 90 90 0 + MOBR 09.5233 1905 10 1 100 0 + MOBR MAX 24 + AD F/M 1905 20 0 + MOBR 1905 30 11 O + MOBR MAX 35 + AD S/Z 1905 30 19 O + MOBR 1905 30 30 MAX 30 + AD S/Z 1905 30 51 1905 30 59 1905 30 91 1905 30 99 0 + MOBR MAX 35 + AD F/M 1905 40 O + MOBR 1905 90 10 O + MOBR MAX 20 + AD F/M 1905 90 20 0 + MOBR 1905 90 30 1905 90 40 O + MOBR 1905 90 45 MAX 30 + AD F/M 1905 90 55 1905 90 60 O + MOBR MAX 35 + AD F/M 1905 90 90 0 + MOBR MAX 30 + AD F/M No L 338/38 Official Journal of the European Communities 28 . 12. 94 Order No CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) Duty to be applied 09.5235 2001 90 30 11 070 0 + MOBR 2004 90 10 2005 80 09.5237 2101 10 99  Extracts, essences and concentrates of tea or mate, and 14 preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate : 0 + MOBR   Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1 ,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch : 2101 20 10*10    Preparations with a basis of tea or mate 0 2101 20 10*90 Other 4,4 2101 20 90 0 + MOBR 09.5239 2101 30 11 620 7,7 2101 30 19 0 + MOBR 2101 30 91 8,6 2101 30 99 0 + MOBR 09.5241  Soya sauce : 2 510 2103 10 00*10   With a vegetable oil basis 4,4 2103 1000*90 Other 4,4  Tomato ketchup and other tomato sauces : 2103 20 00*10   Sauces with a basis of tomato puree 6 2103 20 00*90 Other 7 2103 30 90 - Other : 6,5    Containing tomato : 2103 90 90*11     With a vegetable oil basis 5,9 210390 90*19 Other 5,9    Other : 2103 90 90*91     With a vegetable oil basis 5,9 2103 90 90*99 Other 5 09.5243 2104 10 00*10  Soups and broths and preparations therefor : 710 7 2104 1000*90   Containing tomato 7 2104 20 Other 8,6 09.5245 2105 59 0 + MOBR MAX 27 + AD S/Z 09.5247 2106 10 10 170 8,2 2106 10 90 0 + MOBR 28. 12. 94 Official Journal of the European Communities No L 338/39 Order No CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) Duty to be applied 09.5249 2106 90 10 1 080 0 + MOBR   Other :    Containing no milkfats, milk proteins, sucrose, MAX 25 isoglucose, glucose or starch or containing less Ecu/100 kg/net than 1 ,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch : 2106 90 91 * 10     Hydrolysates of proteins, autolysates of yeast 4,4 2106 90 91*90     Other     Food preparations consisting of natural honey 4,4 enriched with royal jelly : 2106 90 99*12      Containing less than 70% by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose) 2106 90 99*14 _____ Containing 70 % or more by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose)     Other :      Containing 26 % or more by weight of milkfat :       In immediate packings of a net capacity of 1 kg or less : 2106 90 99*22 _______ Containing less than 70% by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*24 _______ Containing 70 % or more by weight 0 + MOBR of sucrose (including invert sugar expressed as sucrose)       Other : 2106 90 99*30 _______ Containing less than 70 % by 0 + MOBR weight of sucrose (including invert sugar expressed as sucrose) 2106 90 99*32   Containing 70 % or more by weight 0 + MOB of sucrose (including invert sugar expressed as sucrose)      Other : 2106 90 99*92 ______ Containing less than 70 % by weight of 0 + MOBR sucrose (including invert sugar expressed as sucrose) 2106 90 99*94 ______ Containing 70 % or more by weight of 0 + MOB sucrose (including invert sugar expressed as sucrose) No L 338/40 Official Journal of the European Communities 28 . 12. 94 Order No CN code Description (Extracts of CN codes) 1995 quota volume (tonnes) Duty to be applied 09.5251 2202 10 00 2202 90 10*10 - Other : 1 760 0   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 :    containing sugar (sucrose or invert sugar) 4,4 2202 90 91 0 + MOBR 2202 90 95 2202 90 99 09.5253 2203 1 420 7 09.5255 2205 10 10 410 3,4 Ecu/hi 2205 10 90 0,3 Ecu/% vol/hl + 2 Ecu/hi 2205 90 10 2,8 Ecu/hi 2205 90 90 0,3 Ecu/% vol/hl 28. 12. 94 Official Journal of the European Communities No L 338/41 ANNEX III ROMANIA Order No CN code Description 1995 Quotas (tonnes) Preference 09.5431 1704 Sugar confectionery (including white chocolate), not con- 1 840 MOBR taining cocoa ; excluding liquirice extract containing more than 10 % weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 (') 09.5433 1806 Chocolate and other food preparations containing cocoa (') 997 MOBR 09.5435 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding 437 MOBR stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30 ; couscous, whether or not prepared 09.5437 1904 Prepared food obtained by the swelling or roasting of cereals 276 MOBR products (for example, corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 09.5439 1905 Bread, pastry, cakes, biscuits and other baker's wares, whether 1 303 MOBR or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 09.5441 2101 30 Roasted chicory and other roasted coffee substitutes, and 153 MOBR extracts, essences and concentrates thereof 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences and concentrates of roasted coffee sub ­ stitutes excluding those of roasted chicory 09.5443 2105 Ice-cream and other edible ice, whether or not containing 107 MOBR cocoa 09.5445 ex 2106 Food preparations not elsewhere specified or included other 920 MOBR than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups (') 09.5447 2202 Waters, including mineral waters and aerated, waters , con- 15 MOBR taining added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of CN code 2209 2202 90 91 Non-alcoholic beverages, not including fruit or vegetable 2202 90 95 juices of CN code 2009, containing products of CN codes 2202 90 99 0401 to 0404 or obtained from products of CN codes 0401 to 0404 products (') Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 70, 1806 20 80, 1806 20 95, 1806 90 90 and 2106 90 99 containing 70% or more by weight of sucrose (including invert sugar expressed as sucrose). No L 338/42 Official Journal of the European Communities 28 . 12. 94 ANNEX IV BULGARIA Order No CN code Description Preference 1995 quota (tonnes) 09.5461 1704 10  Chewing gum, whether or not sugar-coated 153 MOBR 09.5463 Chocolate and other food preparations containing cocoa 460 MOBR  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg : 1806 20 10   Containing 31 % or more weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat 1806 31  Other, in blocks, slabs or bars : 1806 31 Filled 1806 32 Not filled 1806 90 - Other 09.5465 1901 10  Preparations for infant use, put up for retail sale : 15 MOBR 09.5467 1901 90 90 Other 77 MOBR  Uncooked pasta, not stuffed or otherwise prepared : 09.5469 1902 19 other 307 MOBR 09.5471 1904 10  Prepared foods obtained by the swelling or roasting of 230 MOBR cereals or cereal products 09.5473 1905 30  Sweet biscuits ; waffles and wafers : 537 MOBR 1905 90 - Other :  Extracts, essences and concentrates of coffee, and prepara ­ tions with a basis of these extracts, essences or concen ­ trates or with a basis of coffee : 09.5475 2101 10 99 other 153 MOBR 09.5477 2102 Yeasts (active or inactive) ; other single-cell micro-organisms, 77 MOBR dead (but not including vaccines of heading No 3002) ; prepared baking powders : 2102 10  active yeasts 2102 1031 ___ baker's yeast, dried 2102 10 39 other 09.5479 2105 Ice cream and other edible ice, whether or not containing 77 MOBR cocoa : 09.5481 2106 Food preparations not elsewhere specified or included : 460 MOBR 2106 10 90 other 2106 10 99    other 09.5483 Waters, including mineral waters and aerated waters, contai ­ ning added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of CN code No 2009 : 2209 90 - other 15 MOBR 28 . 12. 94 Official Journal of the European Communities No L 338/43 ANNEX V CZECH REPUBLIC Order No CN code Description 1995 quota (ECU) Preference 09.5417 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and 3 382 400 MOBR other fermented of acidified milk and cream, whether or not concentrated or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit, nuts or to cocoa 0403 10 99 0403 90 71  Other, flavoured or containing added fruit, nuts or cocoa to 0403 90 99 ex 1517 Margarine ; edible mixture or preparations of animal or vege ­ table fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of CN code 1516 : 15171010  Margarine, excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10  Other, containing more than 10 % but not more than 15 % weight of milk fats ex 1704 Sugar confectionery (including white chocolate), not con ­ taining cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1 90 1 Malt extract ; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not else ­ where specified or included ; food preparations of goods of CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, stiftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes biscuits and other bakers' wares, whether or not containing cocoa communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2101 10 99 Preparations with a basis of extracts, essences and concen ­ trates of coffee or with a basis of coffee, other than those of CN codes 2101 10 91 No L 338/44 Official Journal of the European Communities 28 . 12. 94 Order No CN code Description 1995 quota (ECU) Preference 09.5417 2101 20 90 Extracts, essences and concentrates of tea or mate and prepa ­ (cont 'd) rations with a basis of these extracts, or with a basis of tea or mate, other than of CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts essences and concentrates of roasted coffee substi ­ tutes excluding those of roasted chicory 2102 10 31 Baker's yeast 2102 10 39 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 Non-alcoholic beverages not including fruit or vegetable 2202 90 95 juices of CN code 2009 containing products of CN codes 2202 90 99 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 28 . 12. 94 Official Journal of the European Communities No L 338/45 ANNEX VI SLOVAK REPUBLIC Order No CN code Description 1995 quota n ,|ECUj Preference 09.5417 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and 1 691 200 MOBR other fermented of acidified milk and cream, whether or not concentrated or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit, nuts or to cocoa 0403 10 99 0403 90 71  Other, flavoured or containing added fruit, nuts or cocoa to 0403 90 99 ex 1517 Margarine ; edible mixture or preparations of animal or vege ­ table fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of CN code 1516 : 15171010  Margarine, excluding liquid margarine containing more than 10 % but not more than 15 % by weight of milk fats 1517 90 10  Other, containing more than 10 % but not more than 15 % weight of milk fats ex 1704 Sugar confectionery (including white chocolate), not contain ­ ing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract ; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not else ­ where specified or included ; food preparations of goods of CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, stiftings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes biscuits and other bakers' wares, whether or not containing cocoa communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2101 10 99 Preparations with a basis of extracts, essences and concen ­ trates of coffee or with a basis of coffee, other than those of CN codes 2101 10 91 No L 338/46 Official Journal of the European Communities 28 . 12. 94 Order No CN code Description 1995 quota (ECU) Preference 09.5417 2101 20 90 Extracts, essences and concentrates of tea or mate and pre ­ (cont 'd) parations with a basis of these extracts, or with a basis of tea or mate, other than of CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts essences and concentrates of roasted coffee sub ­ stitutes excluding those of roasted chicory 2102 10 31 Bakers' yeast 2102 10 39 2105 Ice cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 Non-alcoholic beverages not including fruit or vegetable 2202 90 95 juices of CN code 2009 containing products of CN codes 2202 90 99 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 ANNEX VII LITHUANIA CN code Description Order No 1995 quota (tonnes) Preference 09.6501 1704 90 71     Boiled sweets whether or not filled 100 MOBR 1704 90 75     Toffees, caramels and similar sweets 1806 Chocolate and other food preparations containing cocoa : 09.6503 1806 90 - Other 250 MOBR 28 . 12. 94 Official Journal of the European Communities No L 338/47 ANNEX VIII LATVIA Order No CN code Description 1995 quota (tonnes) Preference 09.6505 1704 90 75     Toffees, caramels and similar sweets 30 MOBR  Other, in blocks, slabs or bars : 09.6507 1806 31 00 Filled : 50 MOBR 1806 32 Not filled : 09.6509 1806 32 10    With added cereal, fruit or nuts 50 MOBR 09.6511 1806 90 11     containing alcohol 15 MOBR 09.6513 2105 Ice cream and other edible ice, whether or not containing 25 MOBR cocoa : ANNEX IX ESTONIA Order No CN code Description 1995 quota (tonnes) Preference 1704 Sugar confectionery (including white chocolate), not contai ­ ning cocoa : 1704 10 11    Gum in strips 09.6515 1704 10 19 Other 1704 90 71     Boiled sweets, whether or not filled 1704 90 75     Toffees, caramels and similar sweets 09.6517 1806 Chocolate and other food preparations containing cocoa : 09.6519 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of paper and similar products : 2102 10  Active yeasts : 09.6521 2102 10 39 Other 09.6523 2105 Ice cream and other edible ice, whether or not containing cocoa : MOBR MOBR MOBR MOBR MOBR 120 60 100 15 10